Hemingway, J., dissenting. I am of the opinion that the judgment should be reversed. In the first place, I think the terms of the ordinance clearly disclose that it was designed to levy a tax for the purpose of revenue, and if so it was confessedly in excess of the city’s power. In the next place, I think that if it be treated as designed to regulate; and license, the sum exacted is so out of proportion to the cost of licensing and regulating as to be in law unreasonable and therefore to avoid the ordinance. Note. — The above case is annotated in 39 Am. & Eng. Corp. Cases, 73. (Rep.)